Citation Nr: 0733740	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of 
compression fracture of thoracic spine T4 (back disability), 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim.

In the veteran's statement in support of his claim, made in 
June 2004, he seeks an increase for his other service-
connected disability.  The RO has not adjudicated his claim 
for an increased rating for muscle loss of muscle group XVII 
due to blastomycosis infection and it is REFFERED to the RO 
for appropriate action.


FINDINGS OF FACT

The veteran's current back disability is manifested by a 
fifty percent loss of space at the T4 vertebral body, range 
of motion of the lumbar spine of 90 degrees flexion and 15 
degrees extension, rotation to the right of 40 degrees, and 
to the left of 30 degrees, with pain on flexion, and 
occasional radiating pain and tingling, but no abnormal gait 
or abnormal spinal contour, and no diagnosis of neurological 
abnormalities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
service-connected back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5235 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran was granted service connection for 
residuals of a compression fracture of the thoracic spine T4 
and rated 10 percent disabling under Diagnostic Code (DC) 
5285, effective March 1973.  That rating decision became 
final and remained, in effect, unchanged, when the veteran 
submitted the June 2004 claim for an increased evaluation 
which underlies this appeal.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In July 2004, the veteran was advised as to what evidence VA 
was responsible for obtaining and what evidence the veteran 
should submit, including all records not in the possession of 
the Federal government.  He was also informed as to the type 
of evidence which would support his claim.  The letter, in 
essence, advised him to submit any evidence he might have in 
his possession or identify any evidence that might support 
his claim, although it did not specifically set forth that 
advice in those words.  The July 2004 letter advised the 
veteran of each notice element required by 38 C.F.R. § 
3.159(b)(1).  See 38 U.S.C.A. § 5103(a).

The July 2004 letter did not provide the veteran with notice 
regarding the effective date and disability evaluations 
available, should service connection be established for any 
claimed disability.  As the veteran was already granted 
service connection in 1973, and because an increased rating 
is denied below, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are associated with the claims file.  
A VA examination was conducted.  VA afforded the veteran an 
opportunity to submit any additional evidence and to identify 
any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for an increased rating.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for a Rating in Excess of 10 Percent

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

VA regulations specify that disabilities of the thoracic 
spine and lumbar spine are rated together.  38 C.F.R. § 
4.71a, DC 5235, Plate V.  Disabilities of the spine, except 
for intervertebral disc syndrome, are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, DC 5235-5243.  The veteran is currently rated 
under DC 5235, which rates vertebral fracture or dislocation.  
Under this formula, back disabilities rated under DC 5235, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, are assigned a 10 
percent rating for vertebral fracture with loss of fifty 
percent or more of height.  An August 2004 VA radiologic 
examination showed a fifty percent loss of space at the T4 
vertebral body.  This entitles the veteran to a 10 percent 
rating, which he currently receives.

The General Rating Formula for Diseases and Injuries of the 
Spine assigns a 20 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  During the August 
2004 VA examination, range of motion of the lumbar spine was 
90 degrees flexion and extension was 15 degrees, rotation to 
the right was 40 degrees, and to the left was 30 degrees.  
Gait was normal.  There was no evidence of abnormal spinal 
contour.  The veteran is not entitled to a higher rating of 
20 percent under DC 5235, as there is only mild limitation of 
motion as forward flexion of the spine is greater than 60 
degrees and the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees.

The Board finds that the application of 38 C.F.R. §§ 4.40 and 
4.45 does not provide a basis for a higher disability 
evaluation.  When examined in August 2004, there was only 
slight loss of range of motion and while there was pain on 
flexion, it was without fatigue or weakness causing major 
functional impact.  The veteran reported that his activities 
of daily living are not affected by his back disability.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board has considered whether the veteran meets the 
criteria for an evaluation in excess of 10 percent under any 
other diagnostic code.  The veteran is not entitled to an 
increased rating for intervertebral disc syndrome under DC 
5243 (effective Sept. 2003), as there is no evidence that he 
has ever been diagnosed with intervertebral disc syndrome.

The rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, DCs 5235 to 5243, Note (1) (2007).  During 
his August 2004 VA examination, the veteran stated that he 
does not experience dizziness or incontinence.  The August 
2004 VA examiner found that sensory function, motor function, 
and deep tendon reflexes are intact.  Although the veteran 
complained of pain that radiates to both legs and 
occasionally causes a tingling sensation in his legs, arms, 
and hands, pain did not radiate during the examination and 
the examiner did not diagnose any neurological problems 
associated with the back disability.  The veteran is not 
entitled to a separate rating for any neurologic 
abnormalities.

The preponderance of the evidence is against the veteran's 
claim for a higher rating. Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim for a rating in 
excess of 10 percent cannot be granted.


ORDER

The claim for a rating in excess of 10 percent for a back 
disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


